UNITED STATES DISTRICT COURT
WESTERN DISTRICT OF NORTH CAROLINA
CHARLOTTE DIVISION
Civil Action No. 3:17-cv-00733-GCM

SNEED, PLLC,

Plaintiff,
v.
ORDER GRANTING PLAINTIFF’S
GEA, INC., LESLIE PAUL FARKAS, MOTION FOR PRELIMINARY RELIEF
VALARIA DEV]NE, and SSSV4
LIMITED PARTNERSHIP,

Defendants.

 

 

THIS coming to be heard and being heard by the Honorable Graham C. Mullen on
September 28, 2018, upon Plaintiff s Motion for Preliminary Relief. Lacey Moore Dusl<in
appeared as counsel for Plaintiff and Fenton Erwin appeared as counsel for Defendants, and it
appearing to the undersigned Judge as folloWs:

l. The Court finds after reviewing the relevant pleadings and affidavits that the record
establishes that all Defendants in this action are either non-residents of North Carolina or foreign
entities.

2. l Rule 64 of the Federal Rules of Civil Procedure specifically provides that the North
Carolina statutory remedy of attachment is available in Federal Court actions. North Carolina
General Statute §1-440.2 states that an attachment may be had in any action in Whole, or in part,
seeking a money judgment and, pursuant to N.C. Gen. Statute §1-440.3 may be issued When a
Defendant is a non-resident or foreign corporation

3. The Court finds that the Affidavit of Jason Sneed, a licensed attorney and the

 

Managing Partner of Plaintiff, sufficiently attested, as required by N.C. Gen. Statute §1.440.11,
that this action is for a money judgment sought in the amount of $l37,383.53.

4. The Court finds sufficient evidence for the issuance of an Order of Attachment and
a Summons of Garnishment as to Defendants; however, the Court has not made a determination
as to the alternative relief for preliminary injunction because the Motion for Attachment Was
granted.

5. The Court has determined that an adequate bond should be set at $2,500.00.

NOW THEREFORE, IT IS ORDERED, ADJUDGED and DECREED as folloWs:

l. Plaintiffs Motion for an Order of Attachment and the issuance of a Summons of
Garnishment as to Defendants be, and the same hereby is, GRANTED: therein seizing the real
property commonly referred to as 21 Hunting Country Trails, Tryon, NC 28782, Which is more
particularly described in that Deed of Trust dated March 7, 2016, and recorded on even date With
the Polk County Register of Deeds in Book 418 and Page 31, of the Same; and

2. That bond has been set at $2,500.00.

This the ,Z@iay cnw 2018.

 

FEDERAL COURT JUDGE PRESIDING

 

 

 

 

